Exhibit 10.1

  EXECUTION COPY

SEVENTH AMENDMENT AND WAIVER
TO AMENDED AND RESTATED CREDIT AGREEMENT
     THIS SEVENTH AMENDMENT AND WAIVER, dated as of September 2, 2009 (this
“Amendment” or this “Seventh Amendment”), to the Existing Credit Agreement (as
defined below) is entered into among CHAMPION HOME BUILDERS CO., a Michigan
corporation (the “Borrower”), CHAMPION ENTERPRISES, INC., a Michigan corporation
(the “Parent”), certain of the Lenders (such capitalized term and other
capitalized terms used in this preamble and the recitals below to have the
meanings set forth in, or are defined by reference in Article I below), CREDIT
SUISSE, CAYMAN ISLANDS BRANCH, as the Administrative Agent (in such capacity,
the “Administrative Agent”), and, solely for purposes of Articles VI and VII,
each Obligor signatory hereto.
WITNESSETH:
     WHEREAS, the Borrower, the Parent, the Lenders and the Administrative Agent
are all parties to the Amended and Restated Credit Agreement, dated as of
April 7, 2006 (as amended or otherwise modified prior to the date hereof, the
“Existing Credit Agreement” and, as amended by this Amendment and as the same
may be further amended, supplemented, amended and restated or otherwise modified
from time to time, the “Credit Agreement”); and
     WHEREAS, the Borrower has requested that the Lenders waive and amend
certain provisions of the Existing Credit Agreement and the Lenders are willing,
but only on the terms and subject to the conditions hereinafter set forth, to
modify the Existing Credit Agreement, all as set forth below.
     NOW, THEREFORE, the parties hereto hereby covenant and agree as follows:
ARTICLE I
DEFINITIONS
     SECTION 1.1. Certain Definitions. The following terms when used in this
Amendment shall have the following meanings (such meanings to be equally
applicable to the singular and plural forms thereof):
     “Amendment” is defined in the preamble.
     “Borrower” is defined in the preamble.
     “Credit Agreement” is defined in the first recital.
     “Existing Credit Agreement” is defined in the first recital.

 



--------------------------------------------------------------------------------



 



     “Seventh Amendment Effective Date” is defined in Article IV.
     SECTION 1.2. Other Definitions. Terms for which meanings are provided in
the Existing Credit Agreement are, unless otherwise defined herein or the
context otherwise requires, used in this Amendment with such meanings.
ARTICLE II
AMENDMENTS TO EXISTING CREDIT AGREEMENT
     Effective on (and subject to the occurrence of) the Seventh Amendment
Effective Date, the provisions of the Existing Credit Agreement referred to
below are hereby amended in accordance with this Article II. Except as expressly
so amended, the Existing Credit Agreement shall continue in full force and
effect in accordance with its terms.
     SECTION 2.1. Amendments to Section 1.1. Section 1.1 of the Existing Credit
Agreement is hereby amended by inserting the following definitions in the
appropriate alphabetical order:
     “Seventh Amendment” means the Seventh Amendment and Waiver to Amended and
Restated Credit Agreement, dated as of September 2, 2009, among the Borrower,
the Parent, certain other Obligors, the Lenders party thereto and the
Administrative Agent.
     “Seventh Amendment Effective Date” means the Seventh Amendment Effective
Date as that term is defined in Article IV of the Seventh Amendment.
     SECTION 2.2. Amendment to Section 7.11. Section 7.11 of the Existing Credit
Agreement is hereby amended by replacing the amount “$15,000,000” appearing in
the proviso thereof with the amount “$2,000,000”.
ARTICLE III
LIMITED WAIVERS TO EXISTING CREDIT AGREEMENT
     Subject to the occurrence of the Seventh Amendment Effective Date, certain
limited provisions of the Existing Credit Agreement are hereby waived in
accordance with this Article III. Except as expressly so waived, the Existing
Credit Agreement shall continue in full force and effect.
     SECTION 3.1. Limited Waivers as to Section 8.4(d) and (e). The Required
Lenders hereby waive, until October 12, 2009, the requirement that the Parent
and the Borrower comply with the provisions of Sections 8.4(d) and 8.4(e) of the
Credit Agreement for the second Fiscal Quarter of 2009.

-2-



--------------------------------------------------------------------------------



 



ARTICLE IV
CONDITIONS TO EFFECTIVENESS
     SECTION 4.1. Conditions to Effectiveness. This Amendment shall become
effective upon the prior or simultaneous satisfaction of each of the following
conditions in a manner reasonably satisfactory to the Administrative Agent (the
date when all such conditions are so satisfied being the “Seventh Amendment
Effective Date”):
     SECTION 4.2. Counterparts. The Administrative Agent shall have received
counterparts hereof executed on behalf of the Borrower, each other Obligor, the
Required Lenders and the Administrative Agent.
     SECTION 4.3. Costs and Expenses, etc. The Administrative Agent shall have
received all fees, costs and expenses due and payable pursuant to Section 12.3
of the Existing Credit Agreement (including without limitation the fees and
expenses of Willkie Farr & Gallagher LLP, special New York restructuring counsel
to the Administrative Agent), if then invoiced.
     SECTION 4.4. Certificate of Authorized Officer. The Borrower shall have
delivered a certificate of an Authorized Officer, solely in his or her capacity
as an Authorized Officer of the Borrower and not in his or her individual
capacity, certifying that, both immediately before and after giving effect to
this Amendment on the Seventh Amendment Effective Date, the statements set forth
in Article V hereof are true and correct.
     SECTION 4.5. Satisfactory Legal Form. The Administrative Agent and its
counsel shall have received all information, and such counterpart originals or
such certified or other copies of such materials, as the Administrative Agent or
its counsel may reasonably request, and all legal matters incident to the
effectiveness of this Amendment shall be satisfactory to the Administrative
Agent and its counsel. All documents executed or submitted pursuant hereto or in
connection herewith shall be reasonably satisfactory in form and substance to
the Administrative Agent and its counsel.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
     To induce the Lenders to enter into this Amendment, the Obligors represent
and warrant to the Lenders as set forth below.
     SECTION 5.1. Validity, etc. This Amendment and the Credit Agreement (after
giving effect to this Amendment) each constitutes the legal, valid and binding
obligation of such applicable Obligor enforceable in accordance with its terms
subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.
     SECTION 5.2. Representations and Warranties, etc. Both before and after
giving effect to this Amendment, the statements set forth in clause (a) of
Section 5.3.1, and after giving effect

-3-



--------------------------------------------------------------------------------



 



to this Amendment, the statements set forth in clause (b) of Section 5.3.1, in
each case of the Existing Credit Agreement, are true and correct.
ARTICLE VI
CONFIRMATIONS AND COVENANTS
     SECTION 6.1. Guarantees, Security Interest, Continued Effectiveness. Each
Obligor hereby reaffirms, as of the Seventh Amendment Effective Date, that
immediately after giving effect to this Amendment (a) the covenants and
agreements made by such Obligor contained in each Loan Document to which it is a
party, (b) with respect to each Obligor party to a Guaranty, its guarantee of
payment of the Obligations pursuant to such Guaranty and (c) with respect to
each Obligor party to the Pledge and Security Agreement or a Mortgage, its
pledges and other grants of Liens in respect of the Obligations pursuant to any
such Loan Document, in each case, as such covenants, agreements and other
provisions may be modified by this Amendment.
     SECTION 6.2. Validity, etc. Each Obligor (other than the Borrower) hereby
represents and warrants, as of the Seventh Amendment Effective Date, that
immediately after giving effect to the Amendment, each Loan Document, in each
case as modified by this Amendment (where applicable and whether directly or
indirectly), to which it is a party continues to be a legal, valid and binding
obligation of such Obligor, enforceable against such party in accordance with
its terms subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing.
     SECTION 6.3. Representations and Warranties, etc. Each Obligor (other than
the Borrower) hereby represents and warrants, as of the Seventh Amendment
Effective Date, that before and after giving effect to the Amendment, the
representations and warranties set forth in each Loan Document to which such
Obligor is a party are, in each case, true and correct (a) in the case of
representations and warranties not qualified by references to “materiality” or a
Material Adverse Effect, in all material respects and (b) otherwise, in all
respects, in each case with the same effect as if then made (unless stated to
relate solely to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date).
     SECTION 6.4. Restrictions on Permitted Actions. Each Obligor understands
and agrees that, notwithstanding the waiver granted pursuant to Article III
hereof, the Borrower’s right to obtain Borrowings pursuant to Article II of the
Credit Agreement is suspended during the period that the waiver under
Article III hereof is in effect.
ARTICLE VII
MISCELLANEOUS
     SECTION 7.1. Cross-References. References in this Amendment to any Article
or Section are, unless otherwise specified, to such Article or Section of this
Amendment.

-4-



--------------------------------------------------------------------------------



 



     SECTION 7.2. Loan Document Pursuant to Existing Credit Agreement. This
Amendment is a Loan Document executed pursuant to the Existing Credit Agreement
and shall (unless otherwise expressly indicated therein) be construed,
administered and applied in accordance with all of the terms and provisions of
the Existing Credit Agreement, as amended hereby, including Articles X and XII
thereof.
     SECTION 7.3. Successors and Assigns. This Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.
     SECTION 7.4. Counterparts. This Amendment may be executed by the parties
hereto in several counterparts, each of which when executed and delivered shall
be an original and all of which shall constitute together but one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile (or other electronic transmission) shall be effective as
delivery of a manually executed counterpart of this Amendment.
     SECTION 7.5. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK IN THE
SAME MANNER AS PROVIDED FOR IN THE CREDIT AGREEMENT.
     SECTION 7.6. Full Force and Effect; Limited Amendment. Except as expressly
amended hereby, all of the representations, warranties, terms, covenants,
conditions and other provisions of the Existing Credit Agreement and the Loan
Documents shall remain unchanged and shall continue to be, and shall remain, in
full force and effect in accordance with their respective terms. The amendments
set forth herein shall be limited precisely as provided for herein to the
provisions expressly amended herein and shall not be deemed to be an amendment
to, waiver of, consent to or modification of any other term or provision of the
Existing Credit Agreement or any other Loan Document or of any transaction or
further or future action on the part of any Obligor which would require the
consent of the Lenders under the Existing Credit Agreement or any of the Loan
Documents.
     SECTION 7.7. No Waiver. This Amendment is not, and shall not be deemed to
be, a waiver or a consent to any Event of Default, event with which the giving
of notice or lapse of time or both may result in an Event of Default, or other
non-compliance now existing or hereafter arising under the Credit Agreement and
the other Loan Documents, except as expressly provided for in Article III
hereof.
     SECTION 7.8. Obligor Releases/Damages and Liability Limitations. Although
each Lender and the Administrative Agent each regards its conduct as proper and
does not believe that any Obligor has any claim, right, cause of action, offset
or defense against such Lender, the Administrative Agent, any Issuer or any
other Lender Party (for purposes of this paragraph, defined as, “each Lender,
the Administrative Agent, any Issuer and each of their present or former
subsidiaries, affiliates, advisors, employees, attorneys, agents, officers,
directors and representatives and their respective predecessors, successors,
transferees and assigns”) in connection with the execution, delivery,
performance and ongoing administration of, or the transactions contemplated by,
the Credit Agreement and the other Loan Documents, each

-5-



--------------------------------------------------------------------------------



 



Lender, the Administrative Agent and each Obligor agree to eliminate any
possibility that any past conduct, conditions, acts, omissions, events,
circumstances or matters of any kind whatsoever could impair or otherwise affect
any rights, interests, contracts or remedies of the Lenders, the Administrative
Agent or any other Lender Party. Therefore, each Obligor, on behalf of itself
and its employees, agents, officers, directors, representatives, predecessors,
successors, transferees and assigns, unconditionally, freely, voluntarily and,
after consultation with counsel and becoming fully and adequately informed as to
the relevant facts, circumstances and consequences, knowingly releases, waives
and forever discharges (and further agrees not to allege, claim or pursue)
(a) any and all liabilities, indebtedness and obligations, whether known or
unknown, of any kind whatsoever of any Lender Party to any Obligor, except for
any obligations remaining to be respectively performed by the Lenders as
expressly set forth in this Amendment, the Credit Agreement and the other Loan
Documents, (b) any legal, equitable or other obligations of any kind whatsoever,
whether known or unknown, of any Lender Party to any Obligor (and any rights of
any Obligor against any Lender Party) other than any such obligations expressly
set forth in this Amendment, the Credit Agreement and the other Loan Documents,
(c) any and all claims, whether known or unknown, under any oral or implied
agreement with (or obligation or undertaking of any kind whatsoever of) any
Lender Party which is different from or in addition to the express terms of this
Amendment, the Credit Agreement and the other Loan Documents and (d) all other
claims, rights, causes of action, counterclaims or defenses of any kind
whatsoever, in contract or in tort, in law or in equity, whether known or
unknown, direct or derivative, which such Obligor or any predecessor, successor
or assign might otherwise have or may have against any Lender Party on account
of any conduct, condition, act, omission, event, contract, liability,
obligation, demand, covenant, promise, indebtedness, claim, right, cause of
action, suit, damage, defense, circumstance or matter of any kind whatsoever
which existed, arose or occurred at any time prior to the Seventh Amendment
Effective Date. The Obligors further understand and agree that none of the
Lenders, the Administrative Agent, any Issuer or any other Lender Party shall at
any time, whether heretofore, on or as of the Seventh Amendment Effective Date
or thereafter, be liable or responsible for any special, consequential,
punitive, incidental, exemplary or other similar damages or claims arising in
any way out of the Loan Documents, the transactions contemplated thereby or any
action taken or not taken in connection therewith. Each Lender Party hereby
further agrees that the Administrative Agent shall not have any liability or
responsibility whatsoever, and shall be fully protected and exculpated from and
against, any action taken or not taken by it at the direction of the Required
Lenders.
[signature pages follow]

-6-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Seventh Amendment as of the date first above written.

            CHAMPION HOME BUILDERS CO.
      By           Name:           Title:           CHAMPION ENTERPRISES, INC.
      By           Name:           Title:           Solely for purposes of
Articles VI and VII, each of the undersigned Obligors:

CHAMPION ENTERPRISES MANAGEMENT CO.
      By           Name:           Title:           CHAMPION RETAIL, INC.
      By           Name:           Title:           HIGHLAND ACQUISITION CORP.
      By           Name:           Title:        

Signature Pages to Seventh Amendment and Waiver

 



--------------------------------------------------------------------------------



 



            HIGHLAND MANUFACTURING COMPANY LLC
      By           Name:           Title:           HOMES OF MERIT, INC.
      By           Name:           Title:           NEW ERA BUILDING SYSTEMS,
INC.
      By           Name:           Title:           NORTH AMERICAN HOUSING CORP.
      By           Name:           Title:           REDMAN HOMES, INC.
      By           Name:           Title:           SAN JOSE ADVANTAGE HOMES,
INC.
      By           Name:           Title:        

Signature Pages to Seventh Amendment and Waiver

 



--------------------------------------------------------------------------------



 



            STAR FLEET, INC.
      By           Name:           Title:           WESTERN HOMES CORPORATION
      By           Name:           Title:        

Signature Pages to Seventh Amendment and Waiver

 



--------------------------------------------------------------------------------



 



            CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as
Administrative Agent
      By           Name:           Title:           CREDIT SUISSE, CAYMAN
ISLANDS BRANCH, as a Lender
      By           Name:           Title:        

Signature Pages to Seventh Amendment and Waiver

 



--------------------------------------------------------------------------------



 



                        [INSERT NAME OF LENDER]                  By          
Name:           Title:        

Signature Pages to Seventh Amendment and Waiver

 